DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘body having a … rotational axis’ in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallshaw et al. (US 8,205,297).
With respect to claim 11, Fallshaw et al. discloses a caster wheel assembly (10) comprising: a body (20; 19, 21) having a swivel axis and a rotational axis (fig. 1); a wheel (30) mounted in the body (fig. 1 showing the wheel extending into the body) for rotational movement about the rotational axis (fig. 1) and swivel movement about the swivel axis (fig. 1; col. 4, lines 62-67, col. 5, lines 1-12); a caster brake (100); and a caster brake actuator (50) movable between a first position (fig. 6) wherein the caster brake actuator (50) moves the caster brake to a total braking position (fig. 6) wherein the wheel is prevented from swiveling and rotating and a second position (fig. 2) wherein the caster brake actuator (50) moves the caster brake (100) to a non-braking position (fig. 2), and wherein the caster brake actuator (50) is free to move between the first position (fig. 6) and the second position (fig. 6) without interference from the body (20; 19, 21) of the caster wheel assembly (14).  (Figs. 1-10, cols. 3-5, col. 6, lines 1-24.)
With respect to claim 12, Fallshaw et al. discloses the caster brake actuator (50) is pivotally mounted to the body (20; 19, 21) by a pair of arms (56).  (Figs. 1-10, cols. 3-5, col. 6, lines 1-24.)
With respect to claim 13, Fallshaw et al. discloses the arms (56) extend into the body (20; 19, 21) and are free to pivot between first (fig. 6) and second (fig. 2) positions corresponding to the first position (fig. 6) and the second position (fig. 2) of the caster brake actuator (50) without interference from the body.  (Figs. 1-10, cols. 3-5, col. 6, lines 1-24.)
With respect to claim 14, Fallshaw et al. discloses the caster brake actuator (50) comprises a caster brake pedal (54).  (Figs. 1-10, cols. 3-5, col. 6, lines 1-24.)
With respect to claim 15, Fallshaw et al. discloses the caster brake pedal is biased into the first position (col. 4, lines 32-55).  (Figs. 1-10, cols. 3-5, col. 6, lines 1-24.)
With respect to claim 18, Fallshaw et al. discloses a caster wheel assembly (10) mounted to the base (col. 1, lines 5-28).  (Figs. 1-10, cols. 3-5, col. 6, lines 1-24.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fallshaw et al. in view of Hough et al. (US 2014/0265497), as cited by Applicant.
With respect to claims 19-20, Fallshaw et al. is silent regarding a cable.  Hough et al. teaches of a link (326) coupled to the caster wheel actuator (328, 348) to apply a force to the caster brake actuator (328, 348) to move the caster brake actuator between the first position (fig. 35) and the second position (fig. 36) and to the lock the caster brake in the total braking position (fig. 36) or the non-braking position (fig. 35) wherein the caster wheel assembly requires the force from the link (326) to lock the caster brake in the total braking position (fig. 36) or the non-braking position (fig. 35); further comprising a cable (302) coupled to the link (326).  (Figs. 29-36, paragraphs 218-248.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Hough et al. into the invention of Fallshaw et al. in order to effectively actuate and deactuate the brakes of a patient support apparatus.  (Paragraph 238.)

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes the limitation of a controller in communication with the at least two switches (90) wherein the controller is always receiving a signal from one of the at least two switches and uses the signal from one of the at least two switches and absence of the signal from another of the at least two switches as a safety measure to confirm the non-braking status or the total braking status of the caster wheel assemblies is correct (paragraphs 76-78).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/               Primary Examiner, Art Unit 3614